Judgment, Supreme Court, Bronx *295County (Louis Gonzalez, J., upon decision and order of Alexander Delle Cese, J.H.O.), entered on or about July 24, 1996, which, after a nonjury trial, insofar as appealed from, dismissed plaintiffs causes of action, unanimously affirmed, without costs.
The evidence herein amply supports the Judicial Hearing Officer’s finding that defendant satisfied her burden of demonstrating a valid transfer of the subject real property (see, Matter of Gordon v Bialystoker Ctr. & Bikur Cholim, 45 NY2d 692). Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.